                 IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                               NO. 7:20-MJ-1272-RJ

UNITED STAES OF AMERICA                      )
                                             )
                 v.                          )
                                             )
JORDAN DUNCAN                                )


                               ORDER TO UNSEAL

      Upon motion of the United States, it is hereby ORDERED that the supporting

affidavit to the Complaint and Warrant earlier filed now be unsealed.

      This the   2    day of November, 2020.




                                      UNITED STATES MAGISTRATE JUDGE




        Case 7:20-mj-01272-RJ Document 12 Filed 11/02/20 Page 1 of 1
